    Case 16-32883-JKS          Doc 44     Filed 09/06/19 Entered 09/06/19 13:30:37               Desc Main
                                          Document Page 1 of 2

 Marie-Ann Greenberg MAG-1284
 Marie-Ann Greenberg, Standing Trustee
 30 TWO BRIDGES ROAD
 SUITE 330
 FAIRFIELD, NJ 07004-1550
 973-227-2840
 Chapter 13 Standing Trustee

                                                            UNITED STATES BANKRUPTCY COURT
 IN RE:                                                     DISTRICT OF NEW JERSEY
   MARIA VALFRENIA GODINEZ,                                 Case No.: 16-32883 JKS

                                      Debtor
                                 NOTICE OF RESERVE ON CLAIM
Creditor:           NATIONSTAR MORTGAGE LLC
Trustee Claim #:     11
Court Claim #        5
Claimed Amount:      $21,112.27
Date Claim Filed:    03/06/2017

Please be advised that a reserve has been placed on the above named claim for the following reason:

       Creditor is returning funds without explanation.

Unless we receive the information needed and the necessary documents are filed with the Court, we will continue to
reserve the funds and the funds will be sent to the United States Bankruptcy Court upon the closing of the case .



                                                          By: /S/ Marie-Ann Greenberg
Dated: September 06, 2019                                     Chapter 13 Standing Trustee
  Case 16-32883-JKS       Doc 44   Filed 09/06/19 Entered 09/06/19 13:30:37   Desc Main
                                   Document Page 2 of 2
Marie-Ann Greenberg MAG-1284
Marie-Ann Greenberg, Standing Trustee
30 TWO BRIDGES ROAD
SUITE 330
FAIRFIELD, NJ 07004-1550
973-227-2840
Chapter 13 Standing Trustee


MARIA VALFRENIA GODINEZ
32 RALPH ROAD
WEST ORANGE, NJ 07052

SCOTT E TANNE ESQ
4 CHATHAM ROAD
SUMMIT, NJ 07901

NATIONSTAR MORTGAGE LLC
PO BOX 619096
DALLAS, TX 75261-9741

NATIONSTAR MORTGAGE LLC
PO BOX 619094
DALLAS, TX 75261-9741

BUCKLEY MADOLE PC
99 WOOD AVENUE SOUTH
SUITE 803
ISELIN, NJ 08830
